PER CURIAM:
The claimant brought this action for damage to his 1991 Plymouth Laser which occurred after the vehicle encountered a loose drain cover on a road maintained by the respondent in McDowell County. The Court is of the opinion that the road defect at issue posed a substantial threat to motorists and that the respondent was negligent in failing to remedy same as stated more fully below.
The incident giving rise to this claim occurred on January 14, 1997, at approximately 3:00 p.m. on Alternate U.S. Route 52. The claimant was driving northbound toward Welch when his vehicle struck a loose drain hole-cover, which kicked up and struck the side and undercarriage. The vehicle sustained a flat tire and bent rim on the rear passenger side as well as significant damage to the paneling. The claimant submitted repair estimates ranging between 31,722.29 and $1,946.96. The claimant carried liability insurance only.
The evidence adduced at hearing was that Alternate US 52 in this area is a two-lane paved road that is secondary in terms of maintenance priority. The drain hole in question was subsequently paved over. Photographs of this new paved area were admitted into evidence establishing that the drain cover was of significant size and was located well into the traveled portion of the road.
It is well established that the State »is neither an insurer nor a guarantor of the safety of motorists upon its roads. Adkins vs. Sims, 46 S.E.2d 81 (W.Va. 1947). However, it is also well established that the State has a duty to take reasonable steps to ensure that its roads are safe for traveling public. The Court is of the opinion that a loose drain cover of this type constitutes nothing less than a trap for motorists, and that the respondent is liable for resulting damages to the claimant’s vehicle.
Accordingly, the Court is of the opinion to and does grant an award in the amount of $1,722.29.
Award of $1,722.29.